IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,          )
                            )
v.                          )                         I.D. No. 1702005493
                            )                         Cr. A. Nos. PN17-02-1754, etc.
DARNELL D. MARTIN,          )
                 Defendant. )

                            Submitted: December 31, 2020
                              Decided: March 17, 2021

                    ORDER DISMISSING RULE 61 MOTION

       This 17th day of March, 2021, upon Defendant Darnell D. Martin’s

Amended Motion for Postconviction Relief (D.I. 67) and the record in this matter,

it appears to the Court that:

       (1)    In January 2018, following a bench trial, Defendant Darnell D. Martin

was convicted of drug dealing and another related charge.1

       (2)    Mr. Martin was sentenced immediately to serve, inter alia, a two-year

statutory minimum term of incarceration, followed by diminishing levels of

supervision.2

       (3)    His attorney filed a direct appeal to the Delaware Supreme Court in

which he claimed this Court erred in denying his pre-trial motion to suppress the
1
   Trial Worksheet, State v. Darnell D. Martin, ID No. 1702005493 (Del. Super. Ct. Jan. 18,
2018) (D.I. 30).
2
    Sentencing Order, State v. Darnell D. Martin, ID No. 1702005493 (Del. Super. Ct. Jan. 18,
2018) (D.I. 31); DEL. CODE ANN. tit. 16, §§ 4752(2) and (4)(2016) (drug dealing as a class B
felony requiring a minimum two-year term of imprisonment).
drugs seized from Mr. Martin. His convictions and sentence were affirmed.3

          (4)   Mr. Martin thereafter filed a timely pros se motion for postconviction

relief and a motion for appointment of counsel under Superior Court Criminal Rule

61.4 The Court granted the motion for appointment of counsel and Mr. Martin’s

appointed postconviction attorney then filed an amended Rule 61 motion on his

behalf.5 In sum, that amended motion charges Mr. Martin’s previous counsel with

ineffective assistance in the prosecution of his suppression motion and direct

appeal.6

          (5)   One seeking relief under Rule 61 must be “in custody.”7 Mr. Martin

completed his sentence upon his full discharge from probation in February 2021.8

That means he was then released from all “custody” under the conviction he now




3
    Martin v. State, 2018 WL 4959037 (Del. Oct. 12, 2018).
4
    D.I. 39 and 40; Del. Super. Ct. Crim. R. 61(i)(1) (providing that a motion for postconviction
relief must be filed no more than one year after the judgment of conviction is final).
5
    D.I. 67.
6
    Id.
7
   Del. Super. Ct. Crim. R. 61(a)(1) (providing that “[t]his rule governs the procedure on an
application by a person in custody under a sentence of this court seeking to set aside the
judgment of conviction”) (emphasis added).
8
    See D.I. 76 (discharging Mr. Martin from probation as fully served with no further
obligations remaining under this sentence).

                                              -2-
challenges.9

       (6)     And given his lengthy criminal history—that already included

numerous prior felony drug convictions10--it is clear that Mr. Martin suffers no

collateral consequences as a result of the particular conviction he challenges

through his pending motion.11

       (7)     When determining whether postconviction relief might be available to

one no longer “in custody” under a sentence for the challenged conviction,

Delaware courts have long and consistently held that relief under Rule 61 is not.12


9
    See, e.g., Obado v. New Jersey, 328 F.3d 716, 717 (3d Cir. 2003) (observing that to be “in
custody” for federal habeas corpus purposes, an individual must, at least, be “subject both to
‘significant restraints on liberty . . . which were not shared by the public generally,’ along with
‘some type of continuing governmental supervision.’”) (internal citations and quotations
omitted).
10
    E.g., Sentencing Order, State v. Darnell D. Martin, ID No. 91006298DI (Del. Super. Ct. Mar.
15, 1992) (setting forth Mr. Martin’s sentence for cocaine delivery and a related charge);
Sentencing Order, State v. Darnell D. Martin, ID No. 93003115DI (Del. Super. Ct. May 12,
1993) (Mr. Martin is sentenced for possession with intent to deliver cocaine); Sentencing Order,
State v. Darnell D. Martin, ID No. 9402004121 (Del. Super. Ct. Dec. 20, 1994) (Mr. Martin’s
sentence for simple possession of cocaine); Sentencing Order, State v. Darnell D. Martin, ID No.
9912018840 (Del. Super. Ct. Feb. 9, 2000) (Mr. Martin is sentenced for trafficking in cocaine).
11
    See Paul v. State, 2011 WL 3585623, at *1 (Del. Aug. 15, 2011) (quoting Gural v. State, 251
A.2d 344, 344-45 (Del. 1969)) (noting that “[t]he only exception to the [in custody] rule is when
the defendant ‘suffers collateral legal disabilities or burdens’”); see also State v. Jackson, 2016
WL 7076990, at *1 (Del. Super. Ct. Dec. 5, 2016) (observing that with his lengthy criminal
record the fully discharged movant “could [n]ever . . . establish that he would suffer any
collateral consequences as a result of the convictions” he challenged via his then-pending Rule
61 motion).
12
    See Steck v. State, 2015 WL 2357161, at *2 (Del. May 15, 2015) (“As a general matter, relief
under Rule 61 is only available when the movant is in custody on the conviction that is the
subject of the postconviction motion.”); Ruiz v. State, 2011 WL 2651093, at *2 (Del. July 6,
2011) (finding movant “lack[ed] standing” to seek postconviction relief because this Court had
discharged him from probation); Summers v. State, 2003 WL 1524104, at *1 (Del. Mar. 20,
                                               -3-
One who attempts to avail himself of the Rule’s postconviction relief provisions

when no longer “in custody” lacks standing to do so13 and his claims are moot.14

       (8)     So Mr. Martin’s postconviction motion must be DISMISSED without

further proceedings because he now lacks standing to obtain postconviction relief

under Rule 6115 and his claims thereunder are MOOT.

                                      SO ORDERED this 17th day of March, 2021.



                                      Paul R. Wallace, Judge

2003) (movant was no longer in custody as a result of the challenged conviction “and thus is not
entitled to seek postconviction relief.”); Guinn v. State, 1993 WL 144874, at *1 (Del. Apr. 21,
1993); Jackson, 2016 WL 7076990, at *1 (finding that as movant had no further obligation under
the sentence, he was no longer “in custody” and lacked standing to pursue his then-pending Rule
61 petition); State v. Cammille, 2014 WL 2538491 (Del. Super. Ct. June 3, 2014) (because
movant was no longer “in custody . . . in a manner contemplated by Rule 61 . . . [he] lack[ed]
standing under Rule 61 and [wa]s not entitled to seek postconviction relief.”) (internal quotations
omitted); State v. Hinson, 2006 WL 337031, at *2 (Del. Super. Ct. Feb. 10, 2006) (movant was
“barred from relief pursuant to Rule 61 from her [challenged] conviction because she is not ‘in
custody or subject to future custody’ for that challenged conviction.”).
13
    See Pumphrey v. State, 2007 WL 3087405, at *1 (Del. Oct. 23, 2007) (holding this Court
“did not err in concluding that appellant lacked standing to pursue a motion for postconviction
relief because appellant had completed his sentence and thus was no longer ‘in custody or
subject to future custody’ under the sentence for which postconviction relief was sought.”);
Fullman v. State, 2000 WL 140114, at *1 (Del. Feb. 1, 2000) (because movant was no longer
serving a sentence on the challenged Delaware charges, he “d[id] not have standing to pursue his
claims pursuant to Rule 61.”).
14
    See Watson v. State, 2015 WL 1456771, at *2 (Del. Mar. 30, 2015) (“Generally, under
Delaware law, once a criminal sentence is completed, any postconviction claim with respect to
that conviction is moot because the defendant is no longer “in custody under [the] sentence.”)
(alteration in original). Accord Paul, 2011 WL 3585623, at *1 (finding the same).
15
    See Ruiz v. State, 2008 WL 1961187, at *2 (Del. May 7, 2008) (“We have previously
explained that a person loses standing to move for postconviction relief under Rule 61 where the
defendant is not in custody or subject to future custody for the underlying offense or challenged
sentence.”).
                                               -4-
Original to Prothonotary

cc:   Darnell D. Martin, pro se
      Benjamin S. Gifford IV, Esquire
      Timothy Maguire, Deputy Attorney General




                                    -5-